Citation Nr: 0108622	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1990 to 
February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO) which denied a 
evaluation in excess of 10 percent for his service-connected 
bronchial asthma.  He appeared at a personal hearing before 
the RO in July 1996.  


FINDING OF FACT

The veteran's bronchial asthma is manifested by a productive 
cough and bronchospasm, at times severe enough to cause 
headaches; he experiences shortness of breath on exertion, 
and daily use of inhalational therapy is shown.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for bronchial 
asthma have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. § 4.97, Code 6602 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim of service connection for bilateral 
lung condition in February 1995.  By October 1995 decision, 
the RO initially denied service connection for bilateral lung 
condition, holding that the evidence was negative for a then-
present chronic lung condition, related to service.  

April and June 1996 VA outpatient records were furnished, 
showing diagnosis of reactive airway disease and asthma.  At 
that time, treatment for the asthma included using an 
Albuterol inhaler, six to eight times daily.

At a July 1996 hearing, the veteran testified that he first 
experienced breathing problems, and was initially diagnosed 
in service with bronchitis, after sleeping without a sleeping 
bag in temperatures as low as 10-15 degrees.  He stated that 
medical personnel told him to use inhalers when he was 
diagnosed with bronchitis on two occasions on active duty.  
He reported continual breathing problems after service, 
including wheezing, coughing, and "tightness" in his lungs 
after exertion and exposure to cold air.  He stated that he 
used inhalers, daily.

On August 1996 VA medical examination, the veteran described 
shortness of breath on normal activities, and stated he could 
walk about 1/4 mile before experiencing shortness of breath.  
The examination revealed that his heart and chest were within 
normal limits, but bronchospasm was heard over the posterior 
lung fields on forced expiration.  He had a productive cough, 
but denied wheezing attacks.  He reported that current 
medications included Motrin and an Proventil inhaler.  
Pulmonary function tests showed Forced Volume Capacity (FVC) 
was 105 percent of predicted value, and Forced Expiratory 
Volume in one second (FEV-1) was 101 percent of predicted 
value.  It was reported that post-medication pulmonary 
functions tests were conducted because the veteran actively 
wheezed during the normal pre-medication examination.  Post-
medication pulmonary function tests showed FVC of 110 percent 
of predicted, and FEV-1 of 112 percent of predicted.  An FEV-
1/FVC ratio was not reported on the pre- or post-medication 
examination.  The diagnosis was shortness of breath, 
productive cough, likely exertional asthma, and bronchial 
asthma.

The RO reviewed the service medical records and noted a March 
1991 in-service diagnosis of bronchitis.  A January 1992 
service record revealed diagnoses of bronchitis and upper 
respiratory infection with epistaxis.  By October 1996 
decision, the RO granted service connection for bronchial 
asthma, rating it 10 percent disabling under Diagnostic Code 
6602.  

In October 1998, the RO received the veteran's claim for an 
evaluation in excess of 10 percent for the service-connected 
bronchial asthma.  

On December 1998 VA medical examination, the veteran reported 
that he continued to have daily coughing and bronchospasm.  
He described the cough as severe enough to cause headaches, 
and shortness of breath on exertion prevented him from 
walking half a block or climbing more than a half-flight of 
stairs.  He stated that his asthma was aggravated most on 
exposure to cold air or fumes.  It was reported that the 
veteran continued to use the Albuterol inhaler, although it 
provided little relief.  Examination of the lungs revealed 
end expiratory wheezing at the lower base of the right lung, 
without signs of crackles.  The left lung was clear.  
Pulmonary function tests revealed that FVC was 85 percent of 
predicted value, and FEV-1 was 82 percent of predicted value.  
An FEV-1/FVC ratio was not reported.  The physician stated 
that post-bronchodilatation pulmonary function tests were not 
performed as the pre-bronchodilatation tests were considered 
normal.  The diagnosis was asthma.

By January 1999 decision, the RO denied an evaluation in 
excess of 10 percent for bronchial asthma.  The veteran 
initiated a timely appeal in April 1999.

Evidence received subsequent to the January 1999 decision 
includes numerous VA outpatient records documenting diagnosis 
and treatment for asthma.  An April 1996 VA progress report 
shows a diagnosis of reactive airway disease and asthma.  The 
treatment plan included an Azmacort inhaler, six to eight 
puffs, twice daily.  It was noted that the veteran should 
"[u]se [the] Albuterol inhaler before [the] Azmacort 
inhaler" with a goal of decreased use of Albuterol.  A June 
1996 outpatient record indicates the veteran used the 
Albuterol inhaler, but the Azmacort inhaler made his lungs 
feel "junky."  Outpatient reports from March to June 1998 
show diagnoses of bronchitis, and mixed obstructive and 
interstitial lung disease.  A February 1998 VA medical record 
shows a diagnosis of reactive airway disease, exacerbated by 
cold temperatures and the work environment.  The treatment 
plan included Albuterol inhaler, and renewed use of the 
Azmacort inhaler, two puffs twice daily.

Of record is an April 1998 medical examination report from a 
private physician, who noted the veteran's complaints of 
chest pain.  The veteran reported that he was working in a 
molybdenum mine.  He described a constant dry cough and 
reiterated complaints of shortness of breath on exertion.  
Pulmonary function tests at that time showed that FEV-1 was 
67 percent of predicted, and FVC was 72 percent of predicted.  
The FEV-1/FVC ratio was 75 percent, with no apparent 
obstruction.  The physician did not provide a specific 
diagnosis, but noted the veteran's history was consistent 
with industrial or work-related bronchitis.

A January 1999 VA outpatient treatment record indicates 
pulmonary function test results of FEV-1 of 67 percent of 
predicted, and FVC of 72 percent of predicted.

Pulmonary function test results dated in March 1999 reveal 
that the veteran was unable to produce spirometry data to 
"ATS" standards due to then-present coughing and 
bronchospasm.  The tests were conducted after he received two 
puffs of Albuterol, and revealed FEV-1 of 63 percent of 
predicted, and FVC of 73 percent of predicted.  An FEV-1/FVC 
ratio was not provided.  The physician reported that the 
tests showed a moderate obstructive ventilatory defect, and a 
mild restrictive ventilatory defect.  It was noted that 
following the inhalation of a bronchodilator, the veteran 
experienced a significant improvement in airway mechanics.

March 1999 VA outpatient records show that the veteran 
continued to use an Albuterol inhaler with a spacer, with 
"little effect."  An August 1999 record shows a diagnosis 
of reactive airway disease.  The veteran described chest 
tightness in the morning that responded to Albuterol.  An 
October 1999 outpatient noted that the pulmonary function 
tests were consistent with asthma and reactive airway 
disease.  The veteran was instructed to use Albuterol more 
often, and to add Flovent (two puffs daily) if there was no 
change.  A VA treatment record dated in November 1999 shows 
diagnosis of bronchial pneumonia and asthma.  Treatment at 
that time included continued use of the Albuterol inhaler.  
The treatment record indicates that on follow-up examination, 
use of a "cromyl [inhaler]" should be considered.  A 
January 2000 outpatient record indicates his use of a metered 
dose inhaler.

Along with the February 2000 substantive appeal, the veteran 
furnished a statement indicating that he continued using two 
inhalers daily.  He stated that he was required to use a 
spacer with both inhalers, one of which was a steroid 
inhaler.

The veteran contends that his service-connected bronchial 
asthma is more disabling than contemplated by the current 
evaluation.  VA has a duty to assist him in the development 
of facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA's duty to 
assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  See, e.g., Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The veteran was afforded several VA medical 
examinations in relation to his claim and the RO has obtained 
VA outpatient medical records, reports generated on VA 
medical examinations, and private medical records.  The 
claims file does not indicate that there are other pertinent 
medical records pertaining to this claim which exist, but 
have not already been furnished.  Thus, as there does not 
appear to be any probative evidence that is not of record 
relative to this bronchial asthma claim, VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to the issue in this case.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is on the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996).

The VA Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to evaluating disorders 
of the respiratory system.  The Board notes that 38 C.F.R. § 
4.97 was changed, effective October 7, 1996, and now includes 
new rating criteria for bronchial asthma under Diagnostic 
Code 6602.  Where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record reflects that the veteran 
initially claimed service connection for a bilateral lung 
condition in February 1995.  Thus, the Board is obligated 
under Karnas to evaluate the claim for an increased rating 
for bronchial asthma under both the old and new criteria.

As noted above, the service-connected bronchial asthma is 
currently rated under Diagnostic Code 6602 (2000), which 
provides that a 10 percent evaluation is warranted when the 
evidence shows FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent evaluation is 
warranted under current Code 6602 when there is evidence 
showing FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial 
asthma under current Code 6602, if the evidence shows FEV-1 
of 40 to 55 percent predicted, or FEV- 1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted if the 
evidence shows FEV-1 less than 40 percent predicted, or FEV- 
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requiring daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

Under the criteria of Code 6602 in effect prior to October 7, 
1996, a 10 percent rating was warranted for bronchial asthma 
if the disability was mild, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical finding 
between attacks.  A 30 percent rating was warranted if the 
disability was moderate, with rather frequent asthmatic 
attacks (separated by only 10-14 days intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating for bronchial asthma was warranted if the disability 
was severe, with frequent attacks of asthma (one or more 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; with more than light manual 
labor precluded.  A 100 percent rating was warranted under 
former Code 6602 if the disability was pronounced, with very 
frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks, and with marked loss of weight or 
other evidence of severe impairment of health.  

Based on the circumstances of this case, the Board finds that 
the symptoms of the veteran's bronchial asthma are most 
appropriately reflected by criteria for a 30 percent 
disability rating, under the "old" and "new" Code 6602.  
The evidence here, including clinical findings and the 
veteran's testimony, shows that he experiences expiratory 
wheezing and asthmatic-type breathing, fairly characterized 
as frequent, and most notable after exertion.  The evidence 
is not positive for indications that the symptoms occur less 
than several times a year; it does not clearly show that the 
symptoms of the bronchial asthma have been treated with only 
intermittent inhalational or oral bronchodilator therapy; nor 
is the evidence negative for clinical findings between 
attacks, such that warrant the current 10 percent evaluation 
initially assigned in October 1996.  

The Board finds that the clinical findings reveal the 
veteran's asthma disability is also appropriately rated under 
current Code 6602 (2000), inasmuch as that code provides for 
a 30 percent evaluation for bronchial asthma when the 
evidence shows daily inhalational or oral bronchodilator 
therapy.  Here, he has testified, and clinical findings show, 
that treatment of his asthma includes daily inhalational 
therapy. 

To sum up, the totality of the evidence (most significantly 
the recent findings on medical examination in March 1999) 
shows that the veteran's bronchial asthma disability is 
manifested by symptoms which can be fairly characterized as 
productive of a moderate disability.  The evidence has shown 
that he has rather frequent asthmatic attacks, and treatment 
includes daily inhalation therapy, such that a 30 percent 
disability rating is warranted under the criteria of Code 
6602 in effect prior to and after October 7, 1996.  VA 
examination results, along with the veteran's testimony, 
serve to establish sufficient reasonable doubt regarding the 
increased severity of the symptoms of his bronchial asthma to 
warrant the assignment of a 30 percent rating the disability.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In short, the 
Board finds that the veteran's current disability picture 
more nearly approximates the schedular criteria for a 30 
percent rating, and no more, for the service-connected 
bronchial asthma.  38 C.F.R. § 4.7.

It must be noted, however, that the most recent, competent 
evidence does not establish that he experiences frequent 
asthmatic attacks (one or more attacks weekly) with marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, with more than light manual labor 
precluded, such that would warrant a 60 percent or higher 
rating under former Code 6200 (1996).  Likewise, the 
competent evidence has not shown FEV-1 of 40 to 55 percent 
predicted, or 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, such as to warrant a 60 
percent or higher rating under current Code 6602 (2000).  See 
38 C.F.R. § 4.97.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The competent evidence of record does not provide a basis 
which permits an evaluation in excess of a 30 percent rating.  
Specifically, the medical findings do not demonstrate that 
the degree of impairment resulting from the veteran's 
bronchial asthma disability meets or more nearly approximates 
the criteria for a rating in excess of 30 percent under Code 
6602 (1996) or Code 6602 (2000).

ORDER

Entitlement to an evaluation of 30 percent for bronchial 
asthma is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

